Case 1:20-cr-20036-JEM Document 6 Entered on FLSD Docket 01/31/2020 Page 1 of 5




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA

                                Case No. 20-20036-CR-MARTINEZ

 UNITED STATES OF AMERICA,

                  Plaintiff,

 vs.

 NELKYS TABARES,

               Defendant.
 _____________________________/


                         ORDER SETTING CRIMINAL TRIAL DATE
                              AND PRETRIAL SCHEDULE 1
        Trial is scheduled to commence during the two-week period beginning Monday,
 March 2, 2020 at 9:30 a.m., before Jose E. Martinez, United States District Judge, 400 N.
 Miami Ave., Courtroom 10-1 Miami, Florida. Calendar Call will be held on Thursday,
 February 27, 2020 at 1:30 p.m. at the same location. Defendants are not required to appear
 for Calendar Call.
        IT IS ORDERED AND ADJUDGED as follows:
        l.      Every motion filed in this case shall be accompanied by one proposed original
 order granting the motion. The order shall contain the up-to-date service list (names and
 addresses) of all attorneys in the case.
        2.      All motions filed SHALL BE accompanied by a written statement certifying that
 counsel for the moving party has conferred with opposing counsel in a good faith effort to
 resolve by agreement the subject matter of the motion, as required by Local Rule 88.9A.
        3.      For cases to be heard before a jury, JOINT proposed jury instructions and verdict
 form must be submitted at least ONE WEEK prior to the Calendar Call.              In preparing their
 requested jury instructions, the parties shall utilize as a guide the Pattern Jury Instructions for


        1
         Counsel shall note changes on page "4" of the Scheduling Order regarding submissions
 on Motions in Limine.
Case 1:20-cr-20036-JEM Document 6 Entered on FLSD Docket 01/31/2020 Page 2 of 5

 Criminal Cases approved by the United States Eleventh Circuit, including the Directions to
 Counsel contained therein.
         The parties shall submit a SINGLE, JOINT set of proposed jury instructions and verdict
 form, though the parties need not agree on the proposed language of each or any instruction or
 question on the verdict form. Where the parties do agree on a proposed instruction or question,
 that instruction or question shall be set forth in Times New Roman 12 point typeface.
 Instructions and questions proposed only by the plaintiff to which the defendant(s) object shall
 be italicized. Instructions and questions proposed only the defendant(s) to which the plaintiff
 objects shall be bold-faced. Each jury instruction shall be typed on a separate sheet and must be
 supported by citations of authority. Each disputed jury instruction shall also state the legal basis
 for the objection(s), and be supported by citations of authority. A copy of the proposed jury
 instructions and verdict form in Microsoft Word format shall be e-mailed to Chambers at the
 time of filing. 2 The jury instructions shall contain two (2) versions; one version with citations of
 authority and objections and one without citations. The Court expects counsel will cooperate in
 good faith and in most cases, should be able to agree on the general organization of the
 instructions and verdict form, standard instructions, and similar routine issues, thereby limiting
 the Court's consideration to bona fide substantive disputes relating to the instructions and verdict
 form. Failure to cooperate in good faith and/or to submit proposed jury instructions as
 required by this order will result in appropriate sanctions being imposed upon the
 offending party.
         4.       If deposition transcripts will be used at trial, the parties shall comply with the
 following guidelines:
                  a.     At least seven (7) days in advance of the beginning of the trial period,
 Plaintiff shall serve designations of any transcripts it intends to use at trial. At least five (5) days
 in advance of the beginning of the trial period, Defendants shall serve their counter-designations,
 together with any objections to Plaintiff’s designations. At least three (3) days in advance of the
 beginning of the trial period, Plaintiff shall serve any rebuttal designations, together with any
 objections to Defendants’ counter-designations. At least two (2) day in advance of the beginning
 of the trial period, Defendants shall serve any objections to Plaintiff’s rebuttal designations.




         2
             Counsel may submit all proposed orders to: Martinez@flsd.uscourts.gov
Case 1:20-cr-20036-JEM Document 6 Entered on FLSD Docket 01/31/2020 Page 3 of 5

                 b.      At least one (1) day in advance of the beginning of the trial period, the
 parties shall prepare and JOINTLY FILE one copy of each transcript to be used during trial.
 The parties shall edit the transcript, using a mini-transcript when available, to remove all
 irrelevant, extraneous and unnecessary pages. Each portion of the testimony designated shall be
 bracketed to indicate beginning and end. A notice of filing setting forth each party’s designated
 testimony by line and page, and setting forth all objections, shall be filed with the transcript. In
 addition to listing objections in the notice of filing, the objections shall also be indicated in the
 margin of the transcript. The parties may either write their objections in the margins, or use
 logical abbreviations that will be apparent to the Court and other parties (for example “H” for
 hearsay). If the parties use abbreviations, the notice of filing must include a key for the Court’s
 reference.
                 c.      A courtesy copy of the notice and transcript shall be delivered to chambers
 at the time of filing. Each party shall mark the courtesy copy of the transcript with a different
 color ink or highlighter to identify its designated portions of the transcript.
         5.      The following additional deadlines shall govern the pretrial procedures in this
 case. This schedule shall not be modified absent compelling circumstances.
                 a.      All responses pursuant to the Standing Discovery Order and Local Rule
 88.10 shall be provided in a timely fashion in accordance with the dates scheduled by the
 Magistrate Judge. Noncompliance may result in sanctions. The Fed.R.Evid. 404(b) notice shall
 include a specific factual basis for the evidence sought to be introduced.
                 b.      Counsel are DIRECTED to comply with Local Rule 88.5, which requires
 counsel to file speedy trial reports every twenty (20) days hereafter until the time of trial or plea.
                 c.      All Writs Ad Testificandum must be filed not later than fourteen (14)
 business days prior to the Calendar Call to ensure adequate time for processing.
                 d.      If either party seeks to introduce transcripts, other than deposition
 transcripts as set forth above, the moving party shall present a copy to all counsel not later than
 ten (10) days prior to the Calendar Call. If a transcript cannot be agreed upon, each party shall
 produce its own version of the transcript for presentation to the trier of fact. Government
 counsel shall notify the case agent/client agency of this requirement.
                 e.      Counsel are instructed that arrangements for appropriate clothing for
 defendant(s) in custody must be made with the Bureau of Prisons at least seven (7) days prior to
 the Calendar Call.
Case 1:20-cr-20036-JEM Document 6 Entered on FLSD Docket 01/31/2020 Page 4 of 5

                  f.     A Motion for Continuance MUST be in writing and will not be considered
 unless it is filed at least seventy-two (72) hours prior to the Calendar Call. A continuance of the
 trial date will be granted only on a showing of compelling circumstances. Motions for
 continuance will not be favorably considered unless the parties have complied with Local Rule
 88.10(P), which requires the filing of a written statement describing all discovery material
 exchanged.
                  g.     In order to facilitate the accurate transcription of the trial proceeding, the
 parties shall provide to the Court Reporter, Dawn Savino (Whitmarsh), at 400 North Miami
 Avenue, 10th Floor, Miami, Florida 33128, Dawn_Whitmarsh@flsd.uscourts.gov with a
 email or copy of a) the witness and exhibit lists, b) a designation of unique proper nouns/names
 which may be used at trial, and c) a list of the names of all attorneys who will participate in the
 trial, to be received no later than three (3) days before Calendar Call for transmission to the
 Courts Official Reporter..
                  h.     The parties may submit proposed voir dire at least one (1) day prior to
 Calendar Call.
                  i.     Counsel shall submit to the Court in writing any motions in limine, no
 later than seven (7) days before the Calendar Call.
                  j.     All anticipated Jenks material shall be turned over to defense counsel as
 required by the Federal Rules of Criminal Procedure. The materials shall include a fact sheet for
 defense counsel to sign and date to acknowledge receipt.
                  k.     All exhibits must be pre-marked. The Plaintiff’s exhibits shall be marked
 numerically. Defendant’s exhibits shall be marked alphabetically. A typewritten exhibit list
 setting forth the number, or letter, and description of each exhibit must be submitted at the time
 of the morning of the first day of TRIAL. The parties shall submit said exhibit list on Form
 AO 187, which is available from the Clerk’s office.
        IT IS FURTHER ORDERED that
        6.        Any defense counsel who has or will represent witnesses, co-defendants, targets,
 or subjects in this or any other related criminal case SHALL NOTIFY the Court immediately so
 that a Garcia hearing can be scheduled to resolve any potential or actual conflicts of interest. It
 is the desire of the Court that all Garcia hearings be conducted as close to the time of
 arraignment as possible.
Case 1:20-cr-20036-JEM Document 6 Entered on FLSD Docket 01/31/2020 Page 5 of 5

                7.      Counsel are DIRECTED to:
                               a.      IMMEDIATELY, upon receipt of this Order, certify
                        with the Court's Courtroom Deputy the necessity of an interpreter for
                        the Defendant(s); and
                               b.      At least twenty-four (24) hours prior to any hearing or
                        trial, notify the Court, if an interpreter is required, including the stage
                        of the trial at which an interpreter will be necessary.
        8.      If defense counsel foresees that a sentencing hearing will take more than thirty
 (30) minutes, the Court's Courtroom Deputy should be advised no later than five (5) days prior to
 the hearing.
        9.      Failure to comply with this or any Order of this Court, the Local Rules, or any
 other applicable rule SHALL result in sanctions or other appropriate actions. It is the duty of all
 counsel to enforce the timetable set forth herein in order to ensure an expeditious resolution of
 this cause.
        DONE AND ORDERED in Chambers at Miami, Florida, this 31st day of January, 2020.



                                                      _________________________________
                                                      JOSE E. MARTINEZ
                                                      UNITED STATES DISTRICT JUDGE


 Copies provided to:
 Magistrate Judge
 All Counsel of Record
